PER CURIAM.
Jerrod Corley appeals the judgment entered on a jury verdict convicting him of one count of first-degree murder, five counts of armed criminal action, three counts of first-degree assault, and one count of unlawful use of a weapon. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).